DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 11/24/2021. Claims 1-5, 7, 9, and 12-16 have been amended. Claim 8 is cancelled. Claims 17-20 are newly added. Claims 1-7 and 9-20 are pending.

Response to Arguments
	Applicant’s arguments against the prior art rejections have been fully considered and are persuasive in view of the current amendments. These rejections are withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement for reason of allowance:
The closest prior arts of record:
Gschwind (20080023700) discloses testing apparatus 304 in which: Each core 106 may include one or more scan chains 112.  A scan chain may facilitate scanning a test pattern into the registers 108, 110 of the core.  A test pattern may be data provided as input to one or more computational operations performed within a core 106 to test that core, and see par. [0043]: A verification unit 116 may be electrically coupled to the outputs of the scan chains 112. The verification 

Douskey et al. (20140298124) discloses Core Scan Latches 110 and 112 each depict a set of 20 scan latches in a series arrangement, as shown by the bit numbers (30-49, and 50-69, respectively. Scan Paths 102A and 102B both depict arbitrary portions of an on-chip scan path, having any number of scan latches and other utility latches (discussed in relation to FIG. 2,3,4) arranged in a serial chain.

However, with respect to independent claim 1, and similarly independent claims 7, 15, and 16, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “coupling the test equipment to a plurality of devices under testing (DUTs) via a first signal line, to a plurality of scan chain units via a second signal line, and to a first scan chain unit of the plurality of scan chain units 

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1-7 and 9-20 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111